  Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 1 of 14 PageID: 166




                                                   U.S. Department of Justice
                                                   United States Attorney
                                                   District of New Jersey


Benjamin Levin                                     970 Broad Street, Suite 700
Assistant United States Attorney                   Newark, New Jersey 07102
                                                   Direct Dial: (973) 645-2762


Filed on ECF & Served Via Certified Mail

Honorable Madeline Cox Arleo
United States District Court
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

                  Re:      United States v. Kent L. Clark, Crim. No. 90-12 (MCA)

Dear Judge Arleo:

       The Government respectfully submits this letter brief in opposition to
defendant Kent Clark’s (the “Defendant”) various pending pro se motions for
relief. On May 28, 2019, the Defendant requested compassionate release
pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF # 9. On May 12, 2020, the Defendant
filed a motion for a new trial pursuant to Rule 33 of the Federal Rules of Criminal
Procedure. ECF # 11. On July 6, 2020, the Defendant filed a motion for an
arrest of judgment pursuant to Rule 34(a) of the Federal Rules of Criminal
Procedure. ECF # 12. For the reasons explained below, the Government
respectfully asks the Court to deny the Defendant’s various motions.

    I.       Background

      On January 14, 1985, in the course of a conspiracy to extort $200,000.00
from a bank executive, the Defendant assaulted and kidnapped a mailman, stole
a mail truck, brandished a firearm, held the bank executive’s eighty-five year­old
mother at gunpoint, and sexually assaulted the bank executive’s daughter. He
did so while cloaked in anonymity, wearing a ski mask, gloves, and full-length
clothing to conceal his face and other identifying characteristics.

      This conduct resulted, on January 11, 1990, in the Defendant’s
indictment by a federal grand jury. The indictment charged the Defendant with
the following offenses: conspiracy to commit extortion, in violation of Title 18,
United States Code, Section 1951(a)(2) (Count One); conspiracy to commit
assault and kidnapping, in violation of Title 18, United States Code, Section 371
 Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 2 of 14 PageID: 167




(Count Two); attempted extortion, in violation of Title 18, United States Code,
Section 1951 (Count Three); assault on a postal employee by the use of a
dangerous weapon, in violation of Title 18, United States Code, Section 2114
(Count Four); kidnapping, in violation of Title 18, United States Code, Section
1201(a) (Count Five); unlawful possession and use of a firearm, in violation of
Title 18, United states Code, Section 924(c) (Count Seven); and theft of a United
States Postal Service vehicle, in violation of Title 18, United States Code, Section
1707 (Count Eight).

       The evidence at the Defendant’s trial consisted of, in large part, the
testimony of co-conspirator Darryl DeVose (“DeVose”). Although DeVose was
certainly the central witness in the case, his testimony was corroborated by the
testimony of other witnesses. For example, Lori Masiello, the rape victim,
confirmed that her assailant was the same height, weight, and complexion as
that of the Defendant. Similarly, she gave a detailed description of his clothing.
Allison Harrold (“Ms. Harrold”), a neighbor, and Joseph Brown (“Mr. Brown”), a
nearby gas station attendant, gave the identical description of the clothing worn
by a man they saw running near the scene of the crime; Ms. Harrold and Mr.
Brown subsequently identified the Defendant from a photo spread as most
resembling that man.

      On December 6, 1990, after a five-day trial before the Honorable H. Lee
Sarokin and a jury, the Defendant was convicted on all counts. Final judgment
of conviction was entered on February 7, 1991 when Judge Sarokin sentenced
the Defendant to an aggregate term of imprisonment of life and five years. The
Court of Appeals affirmed the district court judgment on October 7, 1991. See
United States v. Clark, 945 F.2d 396 (3d Cir. 1991).

   II.   Relevant Facts

      It is undisputed that the crimes alleged in the indictment were committed.
The controlling question at trial, therefore, was not whether the criminal acts
alleged in the indictment occurred, but whether the Defendant committed them.
After hearing the evidence, the jury concluded unanimously, beyond a
reasonable doubt, that he had.

      In particular, the jury concluded that, on the morning of January 14,
1985, the Defendant and DeVose kidnapped Benjamin Blacknall (“Blacknall”), a
driver for the United States Postal service, and hijacked his truck. The
Defendant stripped and handcuffed Blacknall, as DeVose donned his uniform.

      The truck—with Blacknall in the back—was driven to the Springfield
residence (the “Masiello Residence”) of Arnold Masiello (“Mr. Masiello”), an
executive with United Counties Trust Company in Elizabeth. Prior to this
incident, the Defendant, DeVose and a third accomplice, Reginald Wilson
(“Wilson”), had staked out the Masiello Residence, as well as the branch of United
 Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 3 of 14 PageID: 168




Counties Trust Company at which Mr. Masiello worked, as a target for extortion.
Mr. Masiello’s eighty-five year-old mother (“Ms. Masiello”) was at home, as was
his twenty-year-old daughter, Lori Masiello, who was asleep. DeVose entered
the Masiello Residence by posing as a mailman and by thereafter displaying a
gun when Ms. Masiello opened the door. DeVose was followed by the Defendant,
who wore gloves, full-length heavy brown clothing, including a tan ski jacket,
and a brown ski mask pulled down over his face. DeVose went upstairs to
awaken Lori Masiello, while the Defendant held Ms. Masiello at gunpoint in the
living room.

       After DeVose and Lori Masiello arrived downstairs, the women were led
into the kitchen, where DeVose attempted to make phone calls to execute the
extortion scheme. While DeVose was on the phone with Reginald Wilson, the
Defendant forced Lori Masiello upstairs under a pretext of taking her jewelry.
When they reached her bedroom, the Defendant—who stood approximately six-
feet-tall, was extremely broad-shouldered and weighed about two-hundred—
raped Lori Masiello, holding a gun to her head throughout the incident.

       Thereafter, the Defendant brought Lori Masiello back downstairs. DeVose
had delayed calling Lori Masiello’s father while she was upstairs with the
Defendant because DeVose intended to put her on the phone during the
extortion attempt.

       Lori Masiello and her grandmother were then handcuffed to the
refrigerator by the Defendant. Shortly thereafter, DeVose and the Defendant ran
out of the house’s back door when they saw that the police had arrived.

      While they ran from the house, the Defendant fell and cut his hand. At
around this time, the Defendant took off the ski mask that he wore. Both the
Defendant and DeVose climbed a nearby fence and began to cross an unfinished
highway, but they separated when DeVose paused to take off the stolen postal
uniform.

      Meanwhile, Ms. Harrold, who lived on the other side of the unfinished
highway on Short Hills Avenue, was leaving her house that morning when she
saw the Defendant, whom she described as a black man who wore a brown top,
ran up her street.

      A school crossing guard on duty that morning on the same street, also saw
the Defendant; the school crossing guard described the Defendant as a light-
skinned black man who was running, but stopped running and put a skull cap
on his head. The Defendant then went to a nearby Sunoco station, again on
Short Hills Avenue, where he asked Mr. Brown, the attendant, if he could wash
his hands (presumably because he had cut his hand on the fence as he and
DeVose fled). The Defendant was still wearing the brown coat and he was also
wearing a brown skull cap. Although the Defendant asked for the station
    Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 4 of 14 PageID: 169




manager to call him a cab, the Defendant hitched a ride on a truck before the
cab arrived.

       Later that evening, the Defendant met with DeVose at DeVose’s sister’s
house. The Defendant told DeVose that the Defendant got a ride from a gas
station earlier that day. During this conversation, Defendant did not mention
anything about the sexual assault. Following an extensive investigation and the
filing of the indictment almost five years later, the Defendant was arrested.

     III.   Defendant’s Various Pro Se Motions Should be Denied.

            A. Defendant’s Compassionate Release Motion Is Without Merit.

        Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain circumstances,
grant a defendant’s motion to reduce his or her term of imprisonment. Before
filing that motion, however, the defendant must first request that the Bureau of
Prisons (“BOP”) file such a motion on his or her behalf. 18 U.S.C. § 3582(c)(1)(A).
A court may grant the defendant’s own motion for a reduction in his sentence
only if the motion was filed “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf” or after 30 days have passed “from the receipt
of such a request by the warden of the defendant’s facility, whichever is earlier.”
Id.

      If that exhaustion requirement is met, a court may reduce the defendant’s
term of imprisonment “after considering the factors set forth in [18 U.S.C. §
3553(a)]” if the Court finds, as relevant here, that (i) “extraordinary and
compelling reasons warrant such a reduction” and (ii) “such a reduction is
consistent with applicable policy statements issued by the Sentencing
Commission.” Id. As the movant, the Defendant bears the burden to establish
that he is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896,
899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir.
2014).

      The Sentencing Commission has issued a policy statement addressing
reductions of sentences under § 3582(c)(1)(A). As relevant here, the policy
statement provides that a court may reduce the term of imprisonment after
considering the § 3553(a) factors if the Court finds that (i) “extraordinary and
compelling reasons warrant the reduction”; (ii) “the defendant is not a danger to
the safety of any other person or to the community, as provided in 18 U.S.C.
§ 3142(g)”; and (iii) “the reduction is consistent with this policy statement.”
U.S.S.G. § 1B1.13. 1

1The policy statement refers only to motions filed by the BOP Director. That is because
the policy statement was last amended on November 1, 2018, and until the enactment
of the First Step Act on December 21, 2018, defendants were not entitled to file motions
 Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 5 of 14 PageID: 170




       The policy statement includes an application note that specifies the types
of medical conditions that qualify as “extraordinary and compelling reasons.”
First, that standard is met if the defendant is “suffering from a terminal illness,”
such as “metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
stage organ disease, [or] advanced dementia.” USSG § 1B1.13, cmt. n.1(A)(i).
Second, the standard is met if the defendant is:
             (I)   suffering from a serious physical or medical condition,
             (II) suffering from       a   serious    functional    or   cognitive
             impairment, or
             (III) experiencing deteriorating physical or mental health
             because of the aging process,
      that substantially diminishes the ability of the defendant to provide
      self-care within the environment of a correctional facility and from
      which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other
conditions and characteristics that qualify as “extraordinary and compelling
reasons” related to the defendant’s age and family circumstances. U.S.S.G.
§ 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the possibility that BOP
could identify other grounds that amount to “extraordinary and compelling
reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

       As indicated above, if the defendant satisfies the above-referenced
requirements, the Court must still assess whether the defendant is a danger to
the community under 18 U.S.C. § 3142(g) and whether the factors under 18
U.S.C. § 3553(a) justify early release. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G.
§ 1B1.13; see also United States v. Pawlowski, ___ F.3d ____, 2020 WL 4281503,
at *2 (3d Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)) (noting that “before
granting compassionate release, a district court must ‘consider[ ] the factors set
forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable’”).

      As the Court is aware, 18 U.S.C. § 3142(g) sets out factors that help courts
assess whether releasing an inmate will pose a danger to others and the
community, including “the nature and circumstances of the offense charged,”
“the history and characteristics of the person,” and “the nature and seriousness
of the danger to any person or the community that would be posed by the



under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat.
5194, 5239; cf. 18 U.S.C. § 3582(c) (2012). In light of the statutory command that any
sentence reduction be “consistent with applicable policy statements issued by the
Sentencing Commission,” § 3582(c)(1)(A)(ii), and the lack of any plausible reason to treat
motions filed by defendants differently from motions filed by BOP, the policy statement
applies to motions filed by defendants as well.
 Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 6 of 14 PageID: 171




person’s release.” 18 U.S.C. § 3142(g). In addition, Section 3553(a) requires a
sentencing court to consider the following factors:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;

      (2) the need for the sentence imposed—

            (A) to reflect the seriousness of the offense, to promote respect for
            the law, and to provide just punishment for the offense;

            (B) to afford adequate deterrence to criminal conduct;

            (C) to protect the public from further crimes of the defendant; and

            (D) to provide the defendant with needed educational or vocational
            training, medical care, or other correctional treatment in the most
            effective manner;

      (3) the kinds of sentences available;

      (4) [the kinds of sentences and sentencing range provided for in the
      U.S.S.G.]

      (5) any pertinent [Sentencing Commission policy statement]

      (6) the need to avoid unwarranted sentence disparities among defendants
      with similar records who have been found guilty of similar conduct; and

      (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       Finally, requests for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i) are an emerging and evolving area of the law. The United States
Court of Appeals for the Third Circuit, in a recent decision (within the context of
an increased number of compassionate release motions because of the COVID-
19 pandemic) that held that the abuse-of-discretion standard applies to its
review of compassionate release motions, stated that it “will not disturb the
District Court’s decision ‘unless there is a definite and firm conviction that [it]
committed a clear error of judgment in the conclusion it reached upon a weighing
of the relevant factors.’” Pawlowski, ___ F.3d ____, 2020 WL 4281503, at *7
((quoting Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000) (citation and
quotation marks omitted)). Therefore, this Court’s decision of the instant motion
will be afforded great deference.
 Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 7 of 14 PageID: 172




      1. The Defendant Appears to Have Exhausted His Administrative
         Remedies.

       The Defendant appears to have exhausted his administrative remedies, as
statutorily required. A court may grant a defendant’s own motion for a reduction
in his sentence only if the motion was filed “after the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons
to bring a motion on the defendant’s behalf” or after 30 days have passed “from
the receipt of such a request by the warden of the defendant’s facility, whichever
is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       The Defendant’s motion included a March 18, 2019 letter application to
the warden of FCC Coleman Low for compassionate release pursuant to § 3582,
citing his alleged innocence (presumably as it relates to his assertion that he is
not a danger to the community) and general poor health. See Def. Mot. Ex. 1.
In his motion, the Defendant states that the warden’s staff acknowledged receipt
of the letter application and declined to take action. While the Defendant did not
provide any documentation to support such a claim, insomuch as this Court
may find that the Defendant’s March 18, 2019 letter was received by the warden
at the Defendant’s facility, more than thirty days passed between the date of the
March 18, 2019 letter and the date of the Defendant’s compassionate release
motion, which he filed on May 28, 2019. Thus, it does appear—assuming
acceptance of the Defendant’s representation regarding his submission to the
warden—that the Defendant exhausted his administrative remedies.

      2. The Defendant Fails to Satisfy The Extraordinary or Compelling
         Reason Requirement Under 18 U.S.C. § 3553(a).

       The Defendant has not identified “extraordinary and compelling reasons”
for a reduction in sentence within the meaning of § 3582(c)(1)(A) and the
Sentencing Commission’s policy statement. As explained above, under the
relevant provision of § 3582(c), a court can grant a sentence reduction only if it
determines that “extraordinary and compelling reasons” justify the reduction
and that “such a reduction is consistent with applicable policy statements issued
by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing
Commission’s policy statement defines “extraordinary and compelling reasons”
to include, as relevant here, certain specified categories of medical conditions.
U.S.S.G. § 1B1.13, cmt. n.1 (A).

      To state a cognizable basis for a sentence reduction based on a medical
condition, a defendant first must establish that his condition falls within one of
the categories listed in the policy statement. Those categories include, as
particularly relevant here, (i) any terminal illness, and (ii) any “serious physical
or medical condition . . . that substantially diminishes the ability of the
defendant to provide self-care within the environment of a correctional facility
and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, cmt.
 Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 8 of 14 PageID: 173




n.1(A). If a defendant’s medical condition does not fall within one of the
categories specified in the application note (and no other part of the application
note applies), his or her motion must be denied.

      Here, the Defendant has not identified a medical condition that falls within
one of the categories specified in the policy statement’s application note. He
asserts that, as of the date of his motion, he was sixty-four years’ old; his health
had begun to fail; and he suffered from hallucinations, poor vision, irregular
heartbeat, high blood pressure, and memory loss. See Def. Mot. at 2; see also
Def. Mot. Ex. 1 at 2. Specifically, the Defendant claims that “the prison is unable
(or unwilling) to help him with mental health treatment, so it is impossible for
him to heal.” Def. Mot. Ex. 1 at 2. However, the Defendant did not include a
copy of his medical records in support of his claims. Nor could he, given that
his medical records belie his claims.

       The Defendant’s medical records do not support his claims and, in several
respects, expressly contradict them. See Defendant’s Bureau of Prisons (“BOP”)
Medical Records from 2019, attached as Gov. Ex. A (under seal); see also
Defendant’s BOP Medical Records from 2020, attached as Gov. Ex. B (under
seal). The Defendant claimed, generally, that his health had begun to fail, but
the “Current” medical conditions list for 2019 (and for 2020), the year in which
he filed his motion, belied that claim. See Gov. Ex. A at 24 and Gov. Ex. B at
60. Further, despite the Defendant’s assertion that he suffered from high blood
pressure, the Government was unable to locate in the Defendant’s medical
records any reference to any high blood pressure diagnosis or treatment. In fact,
in a medical visit on September 13, 2019, approximately six months after the
date that the Defendant filed his motion, the Defendant did not complain of any
acute health issues. See Gov. Ex. A at 1.

      Further, the Defendant’s assertion that he suffers from hallucination or
from other mental health issues is directly contradicted by his medical records.
The 2019 records do not mention any psychological issues or diagnoses.
Further, the 2020 records mention that on several examination dates throughout
2020, the Defendant had “[n]o significant mental health issues.” Gov. Ex. B at
82-88. Therefore, the Defendant either does not have any mental health issues,
or the Defendant failed to report any mental health issues to the physicians at
his facility, rendering as untrue his assertion in his motion that the “prison is
unable (or unwilling) to help him with mental health treatment.” Def. Mot. at 2.

      Notably, the medical records make clear that the Defendant needed—and
received—reading glasses and that he is being treated with medication for heart
disease.    Further, his medical records make clear that his cardiac
arrhythmia/atrial fibrillation is in remission. See Gov. Ex. A at 24; see also Gov.
Ex. B at 60. However, these issues, all of which are treated, hardly constitute
medical conditions that fall within one of the categories specified in the policy
 Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 9 of 14 PageID: 174




statement’s application note. Therefore, the Defendant failed to satisfy the
extraordinary or compelling reason requirement under 18 U.S.C. § 3553(a) and
his motion should be denied.

         3. The § 3553(a) Factors Weigh Against Release.

      Even if the Court concluded that the above-referenced threshold
requirements were met, that is not the end of the inquiry under § 3582(c)(1)(A).
In other words, even if the Defendant satisfied the extraordinary or compelling
reason requirement, this Court must then consider whether the Defendant poses
a danger to the community and all other pertinent 3553(a) factors, including the
Defendant’s history and characteristics, the time remaining on the sentence, and
the quality of the release plan. After evaluating those factors, denial is still
warranted.

       The Defendant’s crimes—conspiracy to commit extortion, conspiracy to
commit assault and kidnapping, attempted extortion, assault on a postal
employee by the use of a dangerous weapon, kidnapping, unlawful possession
and use of a firearm, and theft of a United States Postal Service vehicle—were
unequivocally serious. 18 U.S.C. §§ 3553(a)(1) and (a)(2)(A). The Defendant’s
crime spree was violent in several ways and his conduct caused injury and
lasting trauma to several victims. Specifically, the Defendant kidnapped a postal
employee, held two women hostage in an attempt to extort money from their
family member, and raped one of the women (a twenty-year-old) during the
extortion attempt.

       The Defendant’s criminal history is just as troubling. See 18 U.S.C.
§ 3553(a)(1). At the time of sentencing, the Defendant was thirty-six years’ old,
but had already amassed several serious convictions for crimes like robbery and
unlawful possession a handgun. See Presentence Report (“PSR”) ¶¶ 19-30,
attached as Gov. Ex. C. Further, the need for specific deterrence weighs heavily
against early release. 18 U.S.C. § 3553(a)(2)(C). The Defendant’s record
demonstrates that the only thing that halted his violent and relentless criminal
career was his incapacitation. Therefore, due to the Defendant’s criminal
history, coupled with his overall conduct in this case, the Defendant is a danger
to the community, as provided in 18 U.S.C. § 3142(g).

      General deterrence also militates against compassionate release. 18
U.S.C. § 3553(a)(2)(B).      Early release would not deter adequately other
individuals who are considering committing comparably heinous crimes. The
Defendant has served approximately thirty years in prison, which is substantial,
but the Defendant still has a tremendous amount of time left to serve in prison,
as he was given a life sentence plus five years. In the future, after the Defendant
has served more of his sentence and if the Defendant suffers from medical
conditions that are extraordinary and compelling, the Defendant might be an
appropriate candidate for compassionate release. However, he is not currently
Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 10 of 14 PageID: 175




such a candidate. This Court sent the appropriate message to the community
with its sentence and this Court’s judgment should not be disturbed.

      Finally, because the § 3553(a) factors weigh against release, this Court
would be within its discretion to deny the Defendant’s motion. See Pawlowski,
___ F.3d ____, 2020 WL 4281503, at *6 (the District Court did not abuse its
discretion in denying compassionate release to a defendant with CDC-listed risk
factors who had served only a small portion of a substantial sentence).

     Therefore, for the reasons stated above, the Defendant’s motion for
compassionate release should be denied.

         B. Defendant’s Motion for a New Trial Is Without Merit

      On May 12, 2020, the Defendant filed a Motion for New Trial pursuant to
Rule 33 of the Federal Rules of Criminal Procedure (“FCRP”) based on newly
discovered evidence. Specifically, the Defendant claims that he is entitled to a
new trial because in March 2020, he received for the first time a Federal Bureau
of Investigation (“FBI”) Fingerprint Report (the “report”) from 1985 that the
Defendant argues is exculpatory because it shows that the fingerprints recovered
on mail inside of the postal car do not belong to the Defendant. See Def. Mot. at
2; see also Def. Mot. Ex. B at 2. The Defendant is wrong.

      A motion under Rule 33 based on newly discovered evidence must be made
within three years after final judgment, and a motion for a new trial pursuant to
Rule 33 based on any other ground must be made within fourteen days after a
verdict. See FRCP Rule 33. There are five requirements that must be met before
a court may grant a new trial based on newly discovered evidence:

      (a) the evidence must be in fact newly discovered, i.e. discovered since trial;
      (b) facts must be alleged from which the court may infer diligence on the
      part of the movant; (c) the evidence relied on must not be merely
      cumulative or impeaching; (d) it must be material to the issues involved;
      and (e) it must be such, and of such nature, as that, on a new trial, the
      newly discovered evidence would probably produce an acquittal.

See United States v. Saada, 212 F.3d 210, 216 (3d Cir. 2000) (quoting
Government of the Virgin Islands v. Lima, 774 F.2d 1245, 1250 (3d Cir.1985)).
Failure to satisfy any one of those elements is fatal to a motion for a new trial.
See United States v. Cimera, 459 F.3d 452, 458 (3d Cir. 2006). The Defendant
has a “heavy burden” in meeting these requirements. See United States v.
Ashfield, 735 F.2d 101, 112 (3d Cir. 1984).

       Importantly, it is unclear whether the time limitation under Rule 33(b)(1),
relating to claims involving newly discovered evidence, is jurisdictional or is
claims-processing. See United States v. Coleman, 811 F.2d 804, 807 (3d Cir.
    Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 11 of 14 PageID: 176




1987) (“The lime limit for filing motions under Rule 33 is jurisdictional [such
that] a district court is powerless to entertain such motions out of time”). But
see Eberhart v. United States, 546 U.S. 12, 13 (2005) (the time limitation rule in
Rule 33(b)(2), which applies to motion for a new trial for any reason other than
newly discovered evidence, is a claims-processing rule that can be forfeited).
Even if Rule 33(b)(1) is not jurisdictional based on the Eberhart Court’s analysis
of Rule 33(b)(2), it is mandatory when invoked by the Government. See id. at 17.
As will be discussed below, the Government asserts that the Defendant’s motion
is untimely, and this Court should deny this motion on that basis without a need
to render a decision on the merits.

               1. Defendant’s Motion is Procedurally Barred.

       Defendant’s motion is untimely. The verdict was reached in this case on
December 6, 1990 and the judgment became final on October 7, 1991 when the
Court of Appeals affirmed the judgment of conviction. Therefore, the Defendant’s
motion is untimely, as it was filed significantly later than three years after the
final judgment. See Rule 33(b)(1); see also United States v. Rashid, 375 F. App’x
199, 201 (3d. Cir. 2010) (not precedential) (“The District Court properly
concluded that Rashid’s motion for a new trial under Rule 33 was untimely by
more than a decade”); see also Pelullo v. United States, 352 F. App’x 620, 623 (3d
Cir. 2009) (not precedential).

      Here, the Defendant asks this Court to accept his contention that he
received, in March 2020, the report that the Defendant included in his motion
as Exhibit A. However, the Defendant failed to include any information about
the report’s purported sender, nor did the Defendant at minimum provide a copy
of the envelope from which the letter would have been sent, which might have
corroborated that the Defendant actually received the report in March 2020. 2

       Based on the trial record in this case, the lack of incriminating fingerprint
evidence was known to all parties at the time of the trial. And, in fact, this very
fact is referenced in the Presentence Report, as discussed below. It is therefore
almost certain that the report, dated May 16, 1985—or, at a minimum, the
contents thereof—was/were disclosed to the Defendant’s trial attorney before
trial, along with the other discovery materials. Assuming arguendo that the
Defendant’s trial attorney did not have the report at the time of the trial, the
information in the report is—as addressed below—not “newly discovered,” as
required in a Rule 33 motion. Therefore, because the Defendant’s motion was
filed well after the requisite time period, the Defendant’s motion should be
denied.



2 Failing to provide any corroborating information regarding when the Defendant
received the report demonstrates that the Defendant failed to satisfy the diligence prong,
as described in Saada. The remaining required factors will be further analyzed below.
Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 12 of 14 PageID: 177




                   a. The Defendant’s Motion Appears to be An Unauthorized
                      Successive 28 U.S.C § 2255 Petition

       The Defendant attacks the validity of his conviction. Consequently, the
Defendant’s motion appears to be a § 2255 petition. See Valona v. United States,
138 F.3d 693, 694 (7th Cir. 1998). However, the Defendant has filed several
prior § 2255 petitions and the Defendant failed to obtain the requisite
certification from the Court of Appeals to file a § 2255 petition on the grounds
asserted in this motion. Based on the Defendant’s history as a prolific pro se
litigant and because the Defendant demonstrated his knowledge and ability to
obtain the requisite certification from the Court of Appeals to file the Defendant’s
pending § 2255 petition, the Defendant’s motion should be denied. See Civ. No.
19-017214 (the Defendant’s pending § 2255 petition was filed after the
Defendant filed a motion with the Third Circuit for authorization to file a second
or successive § 2255 petition to challenge his § 924(c) conviction based on the
Supreme Court’s decision in Johnson v. United States, 576 U.S. 591 (2015)).

      The Defendant filed his first pro se 28 U.S.C. § 2255 petition in June 1998,
which was similarly styled it as a motion for a new trial. Civ. No. 98-3887. On
September 9, 1998, Judge Debevoise denied the motion as untimely without
issuing a certificate of appealability and the Third Circuit denied the Defendant’s
application for a certificate in November 1999. Appeal No. 99-5054.

       The Defendant also separately sought leave from the Third Circuit to file a
second § 2255 petition on various grounds. Appeal No. 01-1141. In March 2001,
the Circuit denied his application, concluding that his arguments were untimely,
inapplicable, and frivolous. Nevertheless, the Defendant filed a series of motions
in this Court that, though styled in various ways, appeared to be a second § 2255
petition. Because the Defendant failed to obtain the requisite certification from
the Court of Appeals, Judge Debevoise denied all of the Defendant’s requests in
2004. Civ. No. 98-3887. The Third Circuit again denied the Defendant’s request
for a certificate of appealability. Appeal No. 04-1619.

       In August 2016, the Defendant filed a pro se motion to dismiss the
indictment in the instant. In July 2018, Judge Walls determined that the
Defendant’s motion was “nothing more than a § 2255 petition in disguise (his
third)” and denied the motion for the Defendant’s failure to seek authorization
from the Third Circuit. Crim. No. 90-12.

      The Defendant’s history of extensive post-conviction litigation
demonstrates that the Defendant understands the certification requirement and
that he failed to obtain the Third Circuit’s permission before filing the instant
motion. Therefore, this Court should deny the Defendant’s motion.
Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 13 of 14 PageID: 178




             2. Even if this Court Reaches the Merits, Defendant’s Motion
                Should be Denied.

       If this Court does not summarily deny this motion on procedural grounds,
the Defendant’s motion fails on its merits because the Defendant fails to satisfy
the five requirements that were described in Saada.

      First, the evidence proffered by the Defendant is not new information and
is cumulative to other information in the trial record, namely the lack of
incriminating forensic evidence. In fact, the Presentence Report (“PSR”) explicitly
states that “[t]he defendant was not tied to the offense by any of the specimen
samples.” See PSR, attached as Gov. Ex. C at 7. One of the “specimen samples”
was the Defendant’s fingerprints, which FBI agents collected sometime after the
date of this incident. Further, the Defendant’s trial attorney, in his Opening
Statement (and in other parts of the trial), focused the jury’s attention on the
lack of incriminating fingerprint evidence: “If they had found a fingerprint or
matched the blood, that is all we would be hearing about, but it didn’t happen.”
See Trial Transcript from November 26, 1990, attached as Gov. Ex. D at 137. In
the Government’s Summation, the prosecutor noted how “[w]hile we are on the
subject of corroboration, let me say – talk about things that you know are not in
this case, one is fingerprints.” See Trial Transcript from November 29, 1990,
attached as Gov. Ex. E at 30.

       Second, while a fingerprint report and fingerprint evidence is generally
material to the issue of identity in a trial where the Defendant argued that he
was not the perpetrator, such a report is not material in a case like this where
the trial record indicates that the Defendant was wearing gloves during the
commission of the crimes for which he was convicted. Further, a lack of
incriminating fingerprint evidence is not inherently exculpatory; the trial record
also indicates that DeVose’s fingerprints were not found at the crime scene, but
there is no dispute that he was present. DeVose also wore a pair of gloves during
the commission of these crimes.

      Finally, even assuming arguendo that the Defendant satisfied the first four
requirements that are described in Saada, the Defendant’s alleged newly
discovered evidence is not of such a nature that it would produce an acquittal in
a new trial. Again, a fingerprint report that is not incriminating would not
change the result where the trial record indicates that the Defendant wore gloves
and where there was ample evidence supporting the Defendant’s conviction.
Therefore, because the Defendant failed to satisfy one, let alone all, of the five
required factors described in Saada, the Defendant’s motion must be denied.
Case 2:90-cr-00012-MCA Document 17 Filed 01/25/21 Page 14 of 14 PageID: 179




               C. The Defendant’s Motion for an Arrest of Judgement Is Without
                  Merit.

       On June 23, 2020, the Defendant filed a Motion for an Arrest of Judgment
pursuant to Rule 34 of the Federal Rules of Criminal Procedure. FRCP 34 states
that a court, on motion of a defendant, “shall arrest judgment if the indictment
or information does not charge an offense or if the court was without jurisdiction
of the offense charged.” FRCP 34. The Defendant asserts that this Court lacked
subject matter jurisdiction over this matter because the prosecution of this case
should have been barred because of a violation of the five-year statute of
limitations pursuant to 18 U.S.C. § 3282(a). See Def. Mot. at 2.

       The Defendant’s claim is wrong. Under 18 U.S.C. § 3282(a), “[e]xcept as
otherwise expressly provided by law, no person shall be prosecuted, tried, or
punished for any offense, not capital, unless the indictment is found . . . within
five years next after such offense shall have been committed. Id. (emphasis
added). The offense date here was January 14, 1985. The indictment charging
the Defendant with the crimes for which he was later convicted was filed on
January 11, 1990—three days before the expiration of the statute of limitations.
See Filed Indictment, attached as Gov. Ex. E. Therefore, the Defendant’s motion
should be denied.

      IV.      Conclusion

      Accordingly, this Court should deny each of the Defendant’s motions, as
each are without merit.

                                           Respectfully submitted,

                                           RACHAEL A. HONIG
                                           Acting United States Attorney


                                    By:    s/Benjamin Levin_____________
                                           Benjamin Levin
                                           Assistant U.S. Attorney

cc:         Kent L. Clark, pro se
            Reg. No. 13649-050
            Federal Correctional Complex
            Coleman Medium
            846 NE 54th Terrace
            Sumterville, FL 33521

            Rahul Sharma, Esq., counsel for Kent L. Clark
